      Case 2:21-cv-02339-JPM-atc Document 1 Filed 05/25/21 Page 1 of 7                       PageID 1




                          IN THE UNITED STATES DISTRICT COURT
1                        FOR THE WESTERN DISTRICT OF TENNESSEE
2
                                                       §
3    Fallon Morris,                                    §
                                                       §
4                         Plaintiff,                   §     Civil Action No.
                                                       §
5         v.                                           §
                                                       §
6    OpenJar Concepts, Inc.,                           §     Jury Trial Demanded
                                                       §
7
                           Defendant.                  §
                                                       §
8
                                                       §
9
                                              COMPLAINT
10
            Fallon Morris (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C.,
11
     alleges the following against OpenJar Concepts, Inc. (Defendant):
12
                                            INTRODUCTION
13

14
            1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

15   (“TCPA”), 47 U.S.C. §227, et seq..

16                                     JURISDICTION AND VENUE

17          2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

18   under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising
19
     under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87
20
     (2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-
21
     question subject-matter jurisdiction to hear private civil suits under the TCPA).
22
            3.      This Court has personal jurisdiction over Defendant because Defendant conducts
23
     business in the State of Tennessee and because the occurrences from which Plaintiff’s cause of
24
     action arises took place and caused Plaintiff to suffer injury in the State of Tennessee.
25



                                                     -1-

                                          PLAINTIFF’S COMPLAINT
      Case 2:21-cv-02339-JPM-atc Document 1 Filed 05/25/21 Page 2 of 7                        PageID 2




              4.    Venue is proper under 28 U.S.C. § 1391 (b)(2).
1
                                                PARTIES
2

3
              5.    Plaintiff is a natural person residing in Memphis, Tennessee 38128.

4             6.    Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

5             7.    Defendant is a business entity with principal place of business, head office, or

6    otherwise valid mailing address at 27710 Jefferson Avenue, Suite 302, Temecula, California
7    92590.
8
              8.    Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).
9
              9.    Defendant acted through its agents, employees, officers, members, directors,
10
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or
11
     insurers.
12
                                      FACTUAL ALLEGATIONS
13

14            10.   Plaintiff has a cellular telephone number ending in 0294.

15            11.   The area code for the number ending in 0294 is 901.

16            12.   Area code 901 is an area code used in the Memphis, Tennessee area.
17            13.   Plaintiff has only used this cellular telephone number for residential purposes.
18
              14.   Defendant sent text messages to Plaintiff on her cellular telephone beginning in
19
     or around December 2020 regarding legal services for ovarian cancer.
20
              15.   Defendant did not have Plaintiff’s consent to call or text her on her cellular
21
     telephone number.
22
              16.   Plaintiff did not request information from Defendant regarding a legal services.
23
              17.   Plaintiff requested Defendant stop sending text messages to her on or about
24

25
     December 11, 2020.



                                                    -2-

                                        PLAINTIFF’S COMPLAINT
      Case 2:21-cv-02339-JPM-atc Document 1 Filed 05/25/21 Page 3 of 7                   PageID 3




            18.     However, the text messages continued.
1
            19.     Plaintiff’s telephone number ending in 0294 has been on the Do Not Call
2

3
     Registry since December 2020.

4           20.    Upon information and belief, when contacting Plaintiff, Defendant used a dialing

5    system which had the capacity to store or call phone numbers using a random or sequential

6    number generator.
7           21.    Upon information and belief, Defendant maintains a stored list of 10 digit
8
     telephone numbers of consumers in its database for collection and communication purposes.
9
            22.    Upon information and belief, Defendant utilize a “predictive dialing system”
10
     which interfaces with software and databases which have the capacity to generate numbers
11
     randomly or sequentially.
12
            23.    The dialing system used by Defendant call phone numbers stored in those
13
     databases.
14
            24.    Accordingly, Defendant’s dialing systems have the capacity to dial numbers
15

16   using a random or sequential number generator.

17          25.    Upon information and belief, Defendant’s dialing systems include equipment

18   which dials from the stored list of 10 digit consumer telephone numbers.

19          26.    Defendant’s dialing systems employ computer code and/or algorithms which
20   result in it randomly or sequentially generating numbers in order to select and dial the stored
21
     10-digit consumer telephone number from the list.
22
            27.    Furthermore, Defendant’s dialing systems use computer code and/or algorithms
23
     to determine the orders/sequence of calls to be automatically dialed.
24

25



                                                    -3-

                                        PLAINTIFF’S COMPLAINT
      Case 2:21-cv-02339-JPM-atc Document 1 Filed 05/25/21 Page 4 of 7                      PageID 4




            28.     The operation of the random/sequential number generator, referred to above
1
     results in Defendant’s dialing system automatically placing calls to the 10 digit telephone
2

3
     numbers in Defendant’s stored list(s).

4           29.     Plaintiff believes and avers that Defendant called her with an automatic telephone

5    dialing system. Plaintiff believes this because Defendant’s calls to Plaintiff began with a

6    noticeable pause or delay prior to a live representative of Defendant coming on the line.
7           30.     While Plaintiff has not had the benefit of discovery, she intends to prove
8
     Defendant utilized an automatic telephone dialing system in the course of discovery.
9
            31.     Defendant’s telephone calls were not made for “emergency purposes” but rather
10
     were to offer her a business loan.
11
            32.     Plaintiff found Defendant’s repeated calls annoying, frustrating, upsetting,
12
     harassing, and an invasion of her privacy.
13
            33.     Upon information and belief, Defendants conduct business in a manner which
14
     violates the Telephone Consumer Protection Act.
15

16

17                                       COUNT I
                         DEFENDANT VIOLATED THE TCPA 47 U.S.C. §227(b)
18
            34.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth
19
     at length herein.
20
            35.     The TCPA prohibits placing calls using an automatic telephone dialing system or
21

22   automatically generated or prerecorded voice to a cellular telephone except where the caller has

23   the prior express consent of the called party to make such calls or where the call is made for

24   emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

25



                                                    -4-

                                          PLAINTIFF’S COMPLAINT
       Case 2:21-cv-02339-JPM-atc Document 1 Filed 05/25/21 Page 5 of 7                     PageID 5




                23.   Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone
1
     number using an automatic telephone dialing system.
2

3
                24.   The dialing system used by Defendant to call Plaintiff’s cellular telephone calls

4    telephone numbers without being prompted by human intervention before each call.

5               25.   The dialing system used by Defendant to call Plaintiff has the present and/or

6    future capacity to dial numbers in a random and/or sequential fashion.
7               26.   Defendant’s calls were not made for “emergency purposes.”
8
                27.   Defendant’s calls to Plaintiff’s cellular telephone were without any prior express
9
     consent.
10
                28.   Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do
11
     Not Call Registry since December 2020.
12
                29.   Defendant’s acts as described above were done with malicious, intentional,
13
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
14
     purpose of harassing Plaintiff.
15

16              30.   The acts and/or omissions of Defendant were done unfairly, unlawfully,

17   intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal

18   defense, legal justification or legal excuse.

19              31.   As a result of the above violations of the TCPA, Plaintiff has suffered the losses
20   and damages as set forth above entitling Plaintiff to an award of statutory, actual and treble
21
     damages.
22
                                         COUNT II
23                       DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(c)

24              32.   Plaintiff incorporates the forgoing paragraphs as though the same were set forth

25   at length herein.


                                                     -5-

                                          PLAINTIFF’S COMPLAINT
      Case 2:21-cv-02339-JPM-atc Document 1 Filed 05/25/21 Page 6 of 7                      PageID 6




            33.     The TCPA prohibits any person or entity of initiating any telephone solicitation
1
     to a residential telephone subscriber who has registered their telephone number on the National
2

3
     Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

4    maintained by the Federal Government. 47 U.S.C. § 227(c).

5           34.     Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do

6    Not Call Registry since December 2020.
7           35.     Defendant called Plaintiff on multiple occasions during a single calendar year
8
     despite Plaintiff’s registration on the Do Not Call list.
9
            36.     Defendant’s acts as described above were done with malicious, intentional,
10
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
11
     purpose of harassing Plaintiff.
12
            37.     The acts and/or omissions of Defendant were done unfairly, unlawfully,
13
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal
14
     defense, legal justification or legal excuse.
15

16          38.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

17   and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

18   damages.

19
            Wherefore, Plaintiff, Fallon Morris, respectfully prays for judgment as follows:
20

21                  a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

22                          227(b)(3)(A));

23                  b.      Statutory damages of $500.00 per violative telephone call (as provided

24                          under 47 U.S.C. § 227(b)(3)(B));
25



                                                      -6-

                                          PLAINTIFF’S COMPLAINT
      Case 2:21-cv-02339-JPM-atc Document 1 Filed 05/25/21 Page 7 of 7                     PageID 7




                  c.      Additional statutory damages of $500.00 per violative telephone call (as
1
                          provided under 47 U.S.C. § 227(C);
2

3
                  d.      Treble damages of $1,500.00 per violative telephone call (as provided

4                         under 47 U.S.C. § 227(b)(3));

5                 e.      Additional treble damages of $1,500.00 per violative telephone call (as

6                         provided under 47 U.S.C. § 227(c);
7                 f.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and
8
                  g.      Any other relief this Honorable Court deems appropriate.
9

10
                                    DEMAND FOR JURY TRIAL
11
           Please take notice that Plaintiff, Fallon Morris, demands a jury trial in this case.
12

13                                               Respectfully submitted,

14   Dated: 05/25/2021                       By: /s/ Amy L. Bennecoff Ginsburg
                                                 Amy L. Bennecoff Ginsburg, Esq.
15                                               Kimmel & Silverman, P.C.
                                                 30 East Butler Pike
16                                               Ambler, PA 19002
                                                 Phone: (215) 540-8888
17                                               Facsimile: (877) 788-2864
                                                 Email: teamkimmel@creditlaw.com
18

19

20

21

22

23

24

25



                                                   -7-

                                       PLAINTIFF’S COMPLAINT
